DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/22 has been entered.
 
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  polyetherketone (PEK) is listed twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14, and 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Liu et al. (US Pub. No. 2013/0337218).
Regarding claim 1, the Liu et al. (hereinafter Liu) reference discloses a seal (100), comprising a seal body (102) in a shape of a ring (Fig. 1) and a coating (104) disposed on at least a portion of an outer peripheral surface (outer surface of 102) of the seal body (Fig. 1), wherein: 
an outer circumference (outer circumference of 102) defined by the outer peripheral surface; and
the seal body comprises a high-performance thermoplastic material (Para. [0023]) and optionally a filler material (Para. [0023]), wherein the high-performance thermoplastic material comprises polyarylketone, polyimide, aliphatic and aromatic polyamide (PA or PPA), polyester, polyetherimide (PEI), polyamideimide (PAI) liquid crystal polymer (LCP), polybenzimidazole (PBI), ultra high molecular weight polyethylene (UHMWPE), polysulfones (PPS, PES, PPSU, PESU), polytetrafluoroethylene perfluoroether (PFA), polycholoro-trifluoroethylene (PCTFE), polyethylenetetrafluoroethylene (ETFE, polyvinlyledene fluoride (PVDF) Polyvinylfluoride (PVF), polyvinyledene fluoride-hexafluoropropylene (VF2-HFP), polyketone (PK), polyetherketone (PEK), polyetheretherketone (PEEK), polyetherketoneketone (PEKK), polyetheretherketoneketone (PEEKK), polyetherketone (PEK), Polyetherketoneetherketoneketone (PEKEKK), or any combination thereof (Para. [0023]); and 
the coating comprises a fluoropolymer (Para. [0023]).
Regarding claim 2, the Liu reference discloses the entire seal body is formed with the high-performance thermoplastic material and optionally the filler material (Para. [0023]).
Regarding claim 3, the Liu reference discloses the structure as claimed in claim 1 and would be capable of having a wear rate of at most 3.7x10-6mm3/(N-m).
Regarding claim 4, the Liu reference discloses the seal body comprises a diameter of at least 0.2 meters (Para. [0035]).
Regarding claim 5, the Liu reference discloses the diameter is at least 0.6 meters and at most 3 meters (Para. [0035]).
Regarding claim 6, the Liu reference discloses the high-performance thermoplastic material is unfilled (e.g. Paras. [0023]-[0024]).
Regarding claim 7, the Liu reference discloses the high-performance thermoplastic material forms a matrix extending throughout the seal body (Para. [0026]).
Regarding claim 8, the Liu reference discloses the seal body comprises the filler material dispersed in a matrix of the high-performance thermoplastic material (Paras. [0023], [0024], [0026]).
Regarding claim 9, the Liu reference discloses the filler is free of a fluoropolymer (Para. [0027]).
Regarding claim 10, the Liu reference discloses a seal (100), comprising a seal body (102) and a coating (104) disposed on an entire outer peripheral surface of the seal body (Fig. 1), wherein: 
the seal body comprises a high-performance thermoplastic material (Para. [0023]) and optionally a filler material (Para. [0023]), wherein the high-performance thermoplastic material comprises polyarylketone, polyimide, aliphatic and aromatic polyamide (PA or PPA), polyester, polyetherimide (PEI), polyamideimide (PAI) liquid crystal polymer (LCP), polybenzimidazole (PBI), ultra high molecular weight polyethylene (UHMWPE), polysulfones (PPS, PES, PPSU, PESU), polytetrafluoroethylene perfluoroether (PFA), polycholoro-trifluoroethylene (PCTFE), polyethylenetetrafluoroethylene (ETFE, polyvinlyledene fluoride (PVDF) Polyvinylfluoride (PVF), polyvinyledene fluoride-hexafluoropropylene (VF2-HFP), polyketone (PK), polyetherketone (PEK), polyetheretherketone (PEEK), polyetherketoneketone (PEKK), polyetheretherketoneketone (PEEKK), polyetherketone (PEK), Polyetherketoneetherketoneketone (PEKEKK), or any combination thereof (Para. [0023]); and 
the coating comprises a fluoropolymer comprising polytetrafluoroethylene (PTFE), tetrafluoroethylene-hexafluoropropylene (FEP), perfluoroalkoxyethylene (PFA),  or any combination thereof (Para. [0023]).
Regarding claim 11, the Liu reference discloses the high-performance thermoplastic material comprises polyketone (PK), polyetherketone (PEK), polyetheretherketone (PEEK), polyetherketoneketone (PEKK), polyetheretherketoneketone (PEEKK), polyetherketone (PEK), polyetherketoneetherketoneketone (PEKEKK), or a combination thereof (Para. [0023]).
Regarding claims 12, the Liu reference discloses the seal body is essentially free of polytetrafluoroethylene (Para. [0027]).
Regarding claim 13, the Liu reference discloses the high-performance polymer consists essentially of at least one material selected from the group consisting of polyetheretherketone (PEEK), polyetherketoneketone (PEKK), polyetheretherketoneketone (PEEKK), polyetherketone (PEK), and polyetherketoneketoneetherketone (PEKEEK) (Para. [0023]).
Regarding claim 14, the Liu reference discloses the high-performance polymer consists essentially of polyetheretherketone (PEEK) (Para. [0023]).
Regarding claim 17, the Liu reference discloses the fluoropolymer comprises polytetrafluoroethylene (PTFE), tetrafluoroethylene-hexafluoropropylene (FEP), perfluoroalkoxyethylene (PFA), or any combination thereof (Para. [0027]).
Regarding claim 18, the Liu reference discloses the entire seal body is formed with the high-performance thermoplastic material optionally filled with the filler material, wherein the high performance thermoplastic material comprises polyketone (PK), polyetherketone (PEK), polyetheretherketone (PEEK), polyetherketoneketone (PEKK), polyetheretherketoneketone (PEEKK), polyetherketone (PEK), Polyetherketoneetherketoneketone (PEKEKK), or a combination thereof; and wherein the coating consists essentially of polytetrafluoroethylene (Para. [0023]).
Regarding claim 19, the Liu reference discloses the structure as claimed in claim 1 and would be capable of having an elongation at break of at least 5%.
Regarding claim 20, the Liu reference discloses the structure as claimed in claim 1 and would be capable of having an elongation at break of at least 7%.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
Regarding claim 15, the Liu reference discloses the seal body comprises a weld (106).
However, the Liu reference fails to explicitly disclose the coating forms at least a portion of an exterior surface of the seal that overlies at least a portion of the weld.
The examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of filing to make a portion of an exterior surface of the seal to overlie at least a portion of the weld in order to ensure a proper seal throughout the circumference of the seal.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Barna et al. (US Patent No. 5,551,706).
Regarding claim 16, the Liu reference discloses the invention substantially as claimed in claim 1.
However, the Liu reference fails to explicitly disclose the coating has a thickness of at most 20 microns.
The Barna reference, a seal, discloses a coating has a thickness of at most 20 microns (Col. 7, Lines 61-67).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the thickness of the coating of the Liu reference in view of the teachings of the Barna reference in order to provide proper sealing pressure in the desired environment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675